DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Action is responsive to Applicant’s amendment, filed on March 9, 2021. 
3.	It is acknowledged that as a result of the amendment, Claims 1, 8, and 12 have been amended. 
4.	Claims 1-20 are pending. 

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment of the claims.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

8.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Gulkis; Daniel Alec (US 2006/0070090), in view of Crucs; Kevin M (US 2011/0304740), and further in view of Golay (US 2015/0237106), hereinafter “Gulkis” and “Crucs”, and “Golay” respectively.
As per Claim 1, Gulkis discloses: 
An image processing system implemented in hardware, comprising: a first general-purpose data source configured to retrieve images directly from a plurality of different image input devices; (Par [0002], “Also included in the standard Twain architecture is a data source (DS) which is a vendor-supplied driver for a specific device. The data source is responsible for talking to the image acquisition device using one of several protocols such as USB, FIREWIRE, Parallel, SCSI, IR, BLUETOOTH, the IEEE 1394 protocol, the Wi-Fi protocol, or other wireless protocol. The imaging devices may be scanners, digital cameras, or software applications.”)  a first input device corresponding to the first general-purpose data source; (Par [00027], “Each computer 200 may also include other optional elements, such as one or more input/output devices 230a-230n (generally referred to using reference numeral 230), and a cache memory 240 in communication with the central processing unit 202.”) a data source manager coupled to the general-purpose data source; (Par [0003], “… Twain application 8 such as a photo editing application. The Twain application 8 makes function calls to the data source manager 10. The data source manager 10 provides the API by which the application may access the vendor data source…”) an application client coupled to the data source manager and configured to send a first image processing instruction to the data source manager, (Claim 1, “compressing the image data using a first compression algorithm to form first compressed image data; (e-2-2) compressing the image data using a second compression algorithm to form second compressed image data; and (e-2-3) selecting for transmission the smaller of the first compressed”)
wherein the data source manager is being configured to send the first image processing instruction to the first general-purpose data source, (Par [0019-0020] and Claim 1, see Figures 2A-2B and 4A-4B)
wherein the first general-purpose data source is configured to: process, according to the first image processing instruction, a first image obtained by the first image input device; (Par [0025] and par [0037-0040], “Commands sent from the Twain application in the user session to the image acquisition device may be required to receive an affirmative user response prior to execution. For example, the situation where commands are being sent to an image acquisition device tethered to a client system which is not displaying a UI can be dealt with by requiring a pop-up dialog to indicate at the client system that a command is being sent to the image acquisition device”, Claim 1, and See Figures 2A-2B and 4A-4B).
and send a first processing result to the data source manager, and the data source manager is further configured to send the first processing result to the application client. (Par [0006-0007], “The method additionally includes the steps of receiving a response to the issued command from the image acquisition device, and then transmitting the received response to the server via a network using a presentation level protocol.” And “The method further includes the steps of receiving the response to 

Gulkis discloses a first image, see Claim 1, however do not specifically discloses the “data source configured to retrieve images directly from a plurality of different image input devices”, “identifying” that first image processing instruction and to the “first image input device” and the “first processing result”
Crucs discloses the mentioned limitations as follows: (Par [0006], “comprises a universal image capture manager (UICM) for facilitating the acquisition of image data from a plurality of image source devices (ISDs)”).
the image processing instruction identifying the first image input device, (Par [0006], “The translator/mapper (T/M) software component may further be configured to translate and map image data received from at least one image source device (ISD) via at least one device driver (DD)… TWAIN-compatible device driver provided by a manufacturer of at least one image source device (ISD). In accordance with an embodiment of the present invention, at least one of the plurality of device driver (DD) software components may be a non-TWAIN-compatible direct driver interface developed using a software development kit” And par [0040], “FIG. 4 illustrates a block diagram of a portion of the universal image capture manager software module architecture 120 of FIG. 2 showing an image return configuration of an image acquisition process. When a device driver (DD) of the UICM 120 communicates with an ISD in response to an image request message from the IUSA 110, the device driver (DD) returns image data from the ISD to the translator 221 of the UICM 120. The 
Neither Gulkis nor Crucs disclose the newly added claimed features,
Golay discloses the “without data sources of the plurality of different image input devices” as follows: (See Par. [0007], “Each image source device may require a different interface and image data format for acquiring image data from that image source device. The various interfaces may be TWAIN-compatible or not, may be in the form of an application program interface (API), a data link library (DLL), or some other type of interface. The various image data may be raw image data, DICOM image data, 16-bit or 32-bit or 64-bit image data, or some other type of image data…General interoperability between user software applications and image source devices has been almost non-existent…The system 100 acquires image data from multiple sources and includes an image utilizing software application (IUSA) 110 implemented on a first computer processing device 111, a universal image capture manager (UICM) 120 implemented on a second computer processing device 121, and a plurality of image source devices (ISDs)” Having a “universal image capture manager” doesn’t require the data sources from the plurality of different image input devices as claimed).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Crucs specifically relating to a first image from a first input device to another system into the method of Golay that provides a universal data manager into the method of Gulkis to take advantage on providing different images to different units according to system needs and also acquiring without 

As per Claim 2, the rejection of Claim 1 is incorporated and Gulkis further discloses: wherein the general-purpose data source is further configured to: determine, according to the image first processing instruction, a specified device identifier from a device identifier of the first image input device. (See Figures 2A-2B and 4A-4B and par [0032-0036], shows different devices with its identifier, and par [0042], “The proxy client 510 may be an ICA client which establishes a control virtual channel 530 and communication virtual 540 with server 550. Server 550 includes a session 560 with an instance of application 570 executing within the session. The WinCE PDA 500 may be mapped into the second server 550 consistent with the mechanisms outlined above.” See Claim 1).

Gulkis discloses a first image, see Claim 1, however do not specifically discloses the “first image input device” and the “first processing result”
Crucs discloses the mentioned limitations as follows: (Par [0006], “comprises a universal image capture manager (UICM) for facilitating the acquisition of image data from a plurality of image source devices (ISDs)”).
the image processing instruction identifying the first image input device, (Par [0006], “The translator/mapper (T/M) software component may further be configured to  TWAIN-compatible device driver provided by a manufacturer of at least one image source device (ISD). In accordance with an embodiment of the present invention, at least one of the plurality of device driver (DD) software components may be a non-TWAIN-compatible direct driver interface developed using a software development kit” And par [0040], “FIG. 4 illustrates a block diagram of a portion of the universal image capture manager software module architecture 120 of FIG. 2 showing an image return configuration of an image acquisition process. When a device driver (DD) of the UICM 120 communicates with an ISD in response to an image request message from the IUSA 110, the device driver (DD) returns image data from the ISD to the translator 221 of the UICM 120. The returned image data may be in the form of raw image data representing one or more images, or volumetric data (e.g., image slices in a single DICOM file or multiple DICOM files each having a single image slice).).

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Crucs specifically relating to a first image from a first input device to another system into the method of Golay that provides a universal data manager into the method of Gulkis to take advantage on providing different images to different units according to system needs and also acquiring without necessity of its specific source.  The modification would have been obvious because one of the ordinary skills in the art would implement providing a one to one 

As per Claim 3, the rejection of Claim 3 is incorporated and Gulkis further discloses: further comprising a general-purpose device manager configured to: obtain a first device identifier of the first image input device; generate the first general-purpose data source according to the first device identifier; and establish a first mapping relationship between the first device identifier and the first general-purpose data source. (See Figures 2A-2B and 4A-4B and par [0032-0036], shows different devices with its identifier, and par [0042], “The proxy client 510 may be an ICA client which establishes a control virtual channel 530 and communication virtual 540 with server 550. Server 550 includes a session 560 with an instance of application 570 executing within the session. The WinCE PDA 500 may be mapped into the second server 550 consistent with the mechanisms outlined above.).
Gulkis discloses a first image, see Claim 1, however do not specifically discloses the “first image input device”.
Crucs discloses the mentioned limitations as follows: (Par [0006], “comprises a universal image capture manager (UICM) for facilitating the acquisition of image data from a plurality of image source devices (ISDs)”).
the image processing instruction identifying the first image input device, (Par [0006], “The translator/mapper (T/M) software component may further be configured to translate and map image data received from at least one image source device (ISD) via at least one device driver (DD)… TWAIN-compatible device driver provided by a showing an image return configuration of an image acquisition process. When a device driver (DD) of the UICM 120 communicates with an ISD in response to an image request message from the IUSA 110, the device driver (DD) returns image data from the ISD to the translator 221 of the UICM 120. The returned image data may be in the form of raw image data representing one or more images, or volumetric data (e.g., image slices in a single DICOM file or multiple DICOM files each having a single image slice).).

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Crucs specifically relating to a first image from a first input device to another system into the method of Golay that provides a universal data manager into the method of Gulkis to take advantage on providing different images to different units according to system needs and also acquiring without necessity of its specific source.  The modification would have been obvious because one of the ordinary skills in the art would implement providing a one to one correspondence while providing an image without its specific source, see Crucs, par [0027] and Golay par [0045]).

As per Claim 4, the rejection of Claim 3 is incorporated and Gulkis further discloses: further comprising a terminal and a server, wherein the application client is located on the server, the data source manager, the first general-purpose device manager, and the general-purpose data source are located in the terminal, wherein  a TWAIN server is installed on the server, wherein a TWAIN client is installed in the terminal and in communication with the TWAIN server, and wherein the data source manager, the first general-purpose device manager, and the general-purpose data source are external to the TWAIN client. (Par [0021], “The Twain multiplexor 76 is a server-side virtual channel module that runs in the session manager 74 and is used to manage Twain communications between the client and the server. The Twain multiplexor 76 receives payloads from the redirector module 70 and 72 associated with the Twain application executing in the session 24. The Twain multiplexor 76 splits the payloads into a sequence of smaller packets in compliance with size limitations for the virtual channel 32.” And see Figure 2A).
Gulkis discloses a first image, see Claim 1, however do not specifically discloses the “first image input device”.
Crucs discloses the mentioned limitations as follows: (Par [0006], “comprises a universal image capture manager (UICM) for facilitating the acquisition of image data from a plurality of image source devices (ISDs)”).
the image processing instruction identifying the first image input device, (Par [0006], “The translator/mapper (T/M) software component may further be configured to translate and map image data received from at least one image source device (ISD) via at least one device driver (DD)… TWAIN-compatible device driver provided by a showing an image return configuration of an image acquisition process. When a device driver (DD) of the UICM 120 communicates with an ISD in response to an image request message from the IUSA 110, the device driver (DD) returns image data from the ISD to the translator 221 of the UICM 120. The returned image data may be in the form of raw image data representing one or more images, or volumetric data (e.g., image slices in a single DICOM file or multiple DICOM files each having a single image slice).).

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Crucs specifically relating to a first image from a first input device to another system into the method of Golay that provides a universal data manager into the method of Gulkis to take advantage on providing different images to different units according to system needs and also acquiring without necessity of its specific source.  The modification would have been obvious because one of the ordinary skills in the art would implement providing a one to one correspondence while providing an image without its specific source, see Crucs, par [0027] and Golay par [0045]).

As per Claim 5, the rejection of Claim 3 is incorporated and Gulkis further discloses: further comprising a terminal and a server, wherein the application client is located on the server, wherein the data source manager and the  first general-purpose data source are located in the terminal, wherein a TWAIN server is installed on the server, wherein a TWAIN client is installed in the terminal and in communication with the TWAIN server, wherein the data source manager and the first general-purpose data source are external to the TWAIN client, and wherein the general-purpose device manager is built in the TWAIN client. (Par [0021], “The Twain multiplexor 76 is a server-side virtual channel module that runs in the session manager 74 and is used to manage Twain communications between the client and the server. The Twain multiplexor 76 receives payloads from the redirector module 70 and 72 associated with the Twain application executing in the session 24. The Twain multiplexor 76 splits the payloads into a sequence of smaller packets in compliance with size limitations for the virtual channel 32.” And see Figure 2A and see Claim 1).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Crucs specifically relating to a first image from a first input device to another system into the method of Golay that provides a universal data manager into the method of Gulkis to take advantage on providing different images to different units according to system needs and also acquiring without necessity of its specific source.  The modification would have been obvious because one of the ordinary skills in the art would implement providing a one to one 

As per Claim 6, the rejection of Claim 3 is incorporated and Gulkis further discloses: further comprising a terminal and a server, wherein the application client is located on the server, wherein a TWAIN server is installed on the server, wherein a TWAIN client is installed in the terminal and in communication with the TWAIN server, and wherein the data source manager, the general-purpose device manager, and the first general-purpose data source are built in the TWAIN client. (Par [0021], “The Twain multiplexor 76 is a server-side virtual channel module that runs in the session manager 74 and is used to manage Twain communications between the client and the server. The Twain multiplexor 76 receives payloads from the redirector module 70 and 72 associated with the Twain application executing in the session 24. The Twain multiplexor 76 splits the payloads into a sequence of smaller packets in compliance with size limitations for the virtual channel 32.” And see Figure 2A and see Claim 1).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Crucs specifically relating to a first image from a first input device to another system into the method of Golay that provides a universal data manager into the method of Gulkis to take advantage on providing different images to different units according to system needs and also acquiring without necessity of its specific source.  The modification would have been obvious because one of the ordinary skills in the art would implement providing a one to one 

As per Claim 7, the rejection of Claim 3 is incorporated and Gulkis further discloses: further comprising a terminal and a server, wherein the application client is located on the server, wherein a TWAIN server is installed on the server, wherein a TWAIN client is installed in the terminal and in communication with the TWAIN server, wherein the first general-purpose data source is external to the TWAIN client, and the wherein data source manager and the general-purpose device manager are built in the TWAIN client. (Par [0021], “The Twain multiplexor 76 is a server-side virtual channel module that runs in the session manager 74 and is used to manage Twain communications between the client and the server. The Twain multiplexor 76 receives payloads from the redirector module 70 and 72 associated with the Twain application executing in the session 24. The Twain multiplexor 76 splits the payloads into a sequence of smaller packets in compliance with size limitations for the virtual channel 32.” And see Figure 2A and see Claim 1).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Crucs specifically relating to a first image from a first input device to another system into the method of Golay that provides a universal data manager into the method of Gulkis to take advantage on providing different images to different units according to system needs and also acquiring without necessity of its specific source.  The modification would have been obvious because one of the ordinary skills in the art would implement providing a one to one 

As per Claim 16, the rejection of Claim 1 is incorporated and Crucs further discloses: wherein the application client is further configured to send a second image processing instruction to the data source manager, the image processing instruction identifying a second image input device, wherein the data source manager is further configured to send the second image processing instruction to the general-purpose data source, wherein the general-purpose data source is further configured to: process, according to the second image processing instruction, a second image obtained by the second image input device; and
send a second processing result to the data source manager, and wherein the data source manager is further configured to send the second processing result to the application client. (Par [0021], “FIG. 1 illustrates a block diagram of a first example embodiment of a system 100 for acquiring image data from multiple sources. The system 100 includes an image utilizing software application (IUSA) 110 implemented on a first computer processing device 111, a universal image capture manager (UICM) 120 implemented on a second computer processing device 121, and a plurality of image source devices (ISDs) 130 (e.g., ISD #1 to ISD #N, where N represents a positive integer). The IUSA 110 may be a client software application such as an imaging software application or a practice management application as may be used, for example, in a physician's office, a dentist's office, or a hospital environment. The IUSA 110 is implemented on the first computer processing device 111, in 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Crucs specifically relating to a first image from a first input device to another system into the method of Golay that provides a universal data manager into the method of Gulkis to take advantage on providing different images to different units according to system needs and also acquiring without necessity of its specific source.  The modification would have been obvious because one of the ordinary skills in the art would implement providing a one to one correspondence while providing an image without its specific source, see Crucs, par [0027] and Golay par [0045]).

As per Claim 17, the rejection of Claim 16 is incorporated and Crucs further discloses: further comprising a general-purpose device manager configured to: obtain a first device identifier of the first image input device; obtain a second device identifier of the second image input device; generate the first general-purpose data source according to the first device identifier and the second device identifier; establish a first mapping relationship between the first device identifier and the first general-purpose data source; (Par [0007], “image request message from an image utilizing software application (IUSA). The method further includes translating the image request message and mapping the image request message to at least one device driver (DD) software component of a plurality of device driver (DD) software components in and establish a second mapping relationship between the second device identifier and the first general-purpose data source. (Par [0008], “translating the image request message…”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Crucs specifically relating to a first image from a first input device to another system into the method of Golay that provides a universal data manager into the method of Gulkis to take advantage on providing different images to different units according to system needs and also acquiring without necessity of its specific source.  The modification would have been obvious because one of the ordinary skills in the art would implement providing a one to one correspondence while providing an image without its specific source, see Crucs, par [0027] and Golay par [0045]).

As per Claim 18, the rejection of Claim 3 is incorporated and Crucks further discloses: wherein the general-purpose device manager is further configured to: obtain a second device identifier of a second image input device; generate a second general-purpose data source according to the second device identifier; and establish a mapping relationship between the second device identifier and the second general-purpose data source. (Par [0006-0008], and See Figures 4-9, including different steps of different image sources).


As per Claim 19, the rejection of Claim 17 is incorporated and Crucs further discloses: wherein the second general-purpose data source is a copy of the first general-purpose data source. (See Figure 8, par [0051], “FIG. 7. However, in the system 800 of FIG. 8, the IUSA 110 and the UICM 120 are implemented on the same computer processing device 810. The IUSA 110 and the UICM 120 communicate with each other internally via the hardware architecture of the computer processing device 810.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Crucs specifically relating to a first image from a first input device to another system into the method of Golay that provides a universal data manager into the method of Gulkis to take advantage on providing different images to different units according to system needs and also acquiring without necessity of its specific source.  The modification would have been obvious because one of the ordinary skills in the art would implement providing a one to one 

As per Claims 8-15, being the method and terminal claims corresponding to the system claims 1-7 respectively and rejected under the same reason set forth in connection of the rejections of Claims 1-7 and further Gulkis discloses: (Par [0032]).

As per Claim 20, the rejection of Claim 17 is incorporated and Crucs further discloses: wherein the first general-purpose data source is configured to retrieve images directly form the plurality of different image input devices without additional drivers. (Par [0030], “The UICM 120 is configured to be able to readily add or remove a device driver (DD) software component to the plurality of device drivers 230. In accordance with an embodiment of the present invention, the UICM 120 is configured in a software "plug-n-play" manner such that device drivers may be readily added or removed without having to reconfigure any of the other device drivers. As a result, the UICM 120 may be easily adapted as image source devices 130 of the system 100 are added, changed out, upgraded, replaced, or discarded.” And see Figures 1- 2 and 4).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Crucs specifically relating to a first image from a first input device to another system into the method of Golay that provides a universal data manager into the method of Gulkis to take advantage on providing different images to different units according to system needs and also acquiring without necessity of its specific source.  The modification would have been obvious because .

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Borrel et al (US 2018/0114190) relates to CROSS-DOMAIN COLLABORATIVE DATA LOG, specifically to support project collaboration log entries from an activity logger that   may be stored only in cognitive log 80 or in a remote shared data repository without a data source on computer system.
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.